Citation Nr: 1032724	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for status post myocardial infarction, coronary heart 
disease, status post angioplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In that decision the RO granted service connection for status 
post myocardial infarction, coronary heart disease, status post 
angioplasty and assigned that disability an initial disability 
rating of 10 percent effective from August 1, 2004.  The Veteran 
perfected an appeal from that decision as to the initially 
assigned disability rating.  

During the pendency of the claim, in a March 2009 rating decision 
the RO increased the initial disability rating from 10 to 30 
percent effective from August 1, 2004.  Because there was no 
clearly expressed intent on the part of the Veteran to limit his 
appeal to entitlement to a specified disability rating until 
receipt of a letter received from the Veteran in April 27, 2010, 
VA was required to consider entitlement to all available ratings 
for that disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, this issue remained in appellate status following 
the March 2009 rating decision. 
 
In October 2009 the Veteran submitted a statement in which he 
claimed recognition of his son as a 'helpless child' on the basis 
of permanent incapacity for self-support prior to attaining the 
age of 18 for the purpose of entitlement to VA benefits.  This 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on active duty from July 1974 to July 
2004. 

2.  On April 27, 2010, prior to the promulgation of a decision in 
the appeal of the claim for an initial disability rating in 
excess of 30 percent for status post myocardial infarction, 
coronary heart disease, status post angioplasty, the Board 
received notification from the appellant that he requested a 
withdrawal of this appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for an initial disability 
rating in excess of 30 percent for status post myocardial 
infarction, coronary heart disease, status post angioplasty, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204. 

In a written submission received at the Board on April 27, 2010, 
the appellant withdrew the appeal of the claim for an initial 
disability rating in excess of 30 percent for status post 
myocardial infarction, coronary heart disease, status post 
angioplasty.  Therefore, no allegations of errors of fact or law 
remain for appellate consideration on this appeal.  Accordingly, 
the Board does not have jurisdiction to review the appeal, and 
the appeal is dismissed.




ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


